Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings (figs. 2-4) were received on 5/10/21.  These drawings are acceptable.
REASONS FOR ALLOWANCE
The claims 1-8 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 1, comprising a plurality of power supply modules being electrically connected to a first power supply and a second power supply and determines a type of power supplied by a first power supply and a type of power supplied by a second power supply; a first power supply region for receiving a first one of the power supply modules; a second power supply region for receiving a second one of the power supply modules; and a position setting unit electrically connected to each of the power supply modules for outputting to each of the power supply modules to identify whether each of the power supply modules is disposed in the first power supply region or the second power supply region, wherein the power supply cabinet selectively operates in a first power supply mode or a second power supply mode depending on the type of power supplied by the first power supply and the type of power supplied by the second power supply.  The aforementioned in combination with all remaining limitations of the respective claims are believed to render said independent claim 1 and all claims dependent therefrom patentable over art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  5/16/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835